DETAILED ACTION
This action is responsive to the application No. 16/985,969 filed on August 5, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-14) in the reply filed on April 15, 2022 is acknowledged.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. The IDS has been considered.

Claim Status
Claims 1-14 are currently pending and being considered in the Office Action. Claims 15-20 are withdrawn.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY DEVICE COMPRISING ENCAPSULATION STRUCTURE AND METHOD OF MANUFACTURING THE SAME.

The disclosure is objected to because of the following informalities: 
In the specification, p. 30 line 15, it appears that Applicant intended for “LTA1≤LTA2≤LTA3” to be --LTA1≥LTA2≥LTA3--.
Appropriate correction is required.

Claim Objections
Claim 11 is objected to because of the following informalities: 
In claim 11 line 9, it appears that Applicant intended for “LTA1≤LTA2≤LTA3” to be --LTA1≥LTA2≥LTA3--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 8-10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamada (U.S. Pub # 2018/0013096). Please note that two embodiments are cited separately in reference to claim 1.
Regarding independent Claim 1, Hamada, in a first embodiment, teaches a display device comprising: 
a substrate (Fig. 12: 100, paragraph [0045]); 
a light-emitting element layer (Fig. 12: 130, paragraph [0045]) disposed on the substrate (100); 
a first encapsulation layer (Fig. 12: 162, paragraph [0050]) and a second encapsulation layer (Fig. 12: 163, 165, & 167, paragraph [0050]), which are disposed on the light-emitting element layer (130); and 
a buffer layer (Fig. 12: 169, paragraph [0050]) which covers the first encapsulation layer (162) and the second encapsulation layer (163, 165, & 167), 
wherein the second encapsulation layer (163, 165, & 167) includes a first film (163), a second film (167) disposed on the first film (163), and a third film (165) disposed between the first film (163) and the second film (167), and 
a side surface of the third film (165) is disposed more inward than a side surface of the first film (163) and a side surface of the second film (167).
Regarding Claim 2, Hamada, in the first embodiment, teaches the display device of claim 1, wherein a side surface of the second encapsulation layer (163, 165, & 167) is disposed more inward than a side surface of the first encapsulation layer (162).
Regarding Claim 3, Hamada, in the first embodiment, teaches the display device of claim 2, wherein the second encapsulation layer (163, 165, & 167) is disposed between the buffer layer (169) and the first encapsulation layer (162), and the buffer layer (169) is in direct contact with the second film (167).
Regarding Claim 7, Hamada, in the first embodiment, teaches the display device of claim 1, wherein the second film (167) covers the side surface of the third film (165).
Regarding Claim 8, Hamada, in the first embodiment, teaches the display device of claim 7, wherein the second film (167) is in direct contact with the side surface of the first film (161).
Regarding Claim 14, Hamada, in the first embodiment, teaches the display device of claim 1, wherein the substrate (100) includes a plurality of pixels (Fig. 1A: 102, paragraph [0045]), and 
the light-emitting element layer (130) includes a first electrode (Fig. 12: 155, paragraph [0086]), a pixel definition film (Fig. 12: 157, paragraph [0092]) disposed on the first electrode (155), a light-emitting layer (Fig. 12: 159, paragraph [0087]) disposed on the first electrode (155) and the pixel definition film (157), and a second electrode (Fig. 12: 160, paragraph [0049]) disposed on the light-emitting layer (159), 
wherein an opening (not labeled; paragraph [0104]) is defined through the pixel definition film (157) to define the pixel (102).

Regarding independent Claim 1, Hamada, in a second embodiment, teaches a display device comprising: 
a substrate (Fig. 13: 100, paragraph [0045]); 
a light-emitting element layer (Fig. 13: 130, paragraph [0045]) disposed on the substrate (100); 
a first encapsulation layer (Fig. 13: 162, paragraph [0050]) and a second encapsulation layer (Fig. 13: 164, 165, & 166, paragraph [0050] & [0058]), which are disposed on the light-emitting element layer (130); and 
a buffer layer (Fig. 13: 169, paragraph [0050]) which covers the first encapsulation layer (162) and the second encapsulation layer (164, 165, & 166), 
wherein the second encapsulation layer (164, 165, & 166) includes a first film (164), a second film (166) disposed on the first film (165), and a third film (165) disposed between the first film (164) and the second film (166), and 
a side surface of the third film (165) is disposed more inward than a side surface of the first film (164) and a side surface of the second film (166).
Regarding Claim 9, Hamada, in the second embodiment, teaches the display device of claim 1, further comprising: 
a third encapsulation layer (Fig. 13: 163, paragraph [0050]) disposed between the first encapsulation layer (162) and the second encapsulation layer (164, 165, & 166).
Regarding Claim 10, Hamada, in the second embodiment, teaches the display device of claim 9, wherein a side surface of the third encapsulation layer (163) is disposed more inward than a side surface of the second encapsulation layer (164, 165, & 166).

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imamura (U.S. Pub # 2003/0164674).
Regarding independent Claim 1, Imamura teaches a display device comprising: 
a substrate (Fig. 18: 2, paragraph [0098]); 
a light-emitting element layer (Fig. 18: 110, 111, 12, paragraph [0093]) disposed on the substrate (2); 
a first encapsulation layer (Fig. 18: 414C3, paragraph [0197]) and a second encapsulation layer (Fig. 18: 14d1, 14C2, 14d2, paragraph [0112]), which are disposed on the light-emitting element layer (110, 111, 12); and 
a buffer layer (Fig. 18: 414d3, paragraph [0200]) which covers the first encapsulation layer (414C3) and the second encapsulation layer (14d1, 14C2, 14d2), 
wherein the second encapsulation layer (14d1, 14C2, 14d2) includes a first film (14d1), a second film (14d2) disposed on the first film (14d1), and a third film (14C2) disposed between the first film (14d1) and the second film (14d2), and 
a side surface of the third film (14C2) is disposed more inward than a side surface of the first film (14d1) and a side surface of the second film (14d2).
Regarding Claim 2, Imamura teaches the display device of claim 1, wherein a side surface of the second encapsulation layer (14d1, 14C2, 14d2) is disposed more inward than a side surface of the first encapsulation layer (414C3).
Regarding Claim 4, Imamura teaches the display device of claim 2, wherein the first encapsulation layer (414C3) is disposed between the buffer layer (414d3) and the second encapsulation layer (14d1, 14C2, 14d2), and the first encapsulation layer (414C3) is in direct contact with the second film (14d2).

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huh (U.S. Pub # 2020/0212140).
Regarding independent Claim 1, Huh teaches a display device comprising: 
a substrate (Fig. 3: SUB, paragraph [0051]); 
a light-emitting element layer (Fig. 3: ED, paragraph [0062]) disposed on the substrate (SUB); 
a first encapsulation layer (not pictured; paragraph [0108]: “a capping layer… can further be formed on the common electrode CE”) and a second encapsulation layer (Fig. 3: 130, paragraph [0084]), which are disposed on the light-emitting element layer (ED); and 
a buffer layer (Fig. 3: PAS, paragraph [0084]) which covers the first encapsulation layer (capping layer) and the second encapsulation layer (130), 
wherein the second encapsulation layer (130) includes a first film (Fig. 3: PAS1, paragraph [0112]), a second film (Fig. 3: PAS2, paragraph [0112]) disposed on the first film (PAS1), and a third film (Fig. 3: PCL, paragraph [0112]) disposed between the first film (PAS1) and the second film (PAS2), and 
a side surface of the third film (PCL) is disposed more inward than a side surface of the first film (PAS1) and a side surface of the second film (PAS2).
Regarding Claim 6, Hamada teaches the display device of claim 1, wherein a thickness of the third film (PCL) is greater than a thickness of the first film (PAS1) and a thickness of the second film (PAS2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Imamura (U.S. Pub # 2003/0164674) in view of Lee (U.S. Pub # 2016/0095172).
Regarding Claim 5, Imamura teaches the display device of claim 1, and is silent with respect to wherein each of the first film and the second film comprises SiNx, and the third film comprises SiOCx.
Lee discloses a display device comprising:
a substrate (Fig. 1B: 101, paragraph [0083]); 
an encapsulation layer (Fig. 1B: 130, paragraph [0082]); and 
wherein the encapsulation layer (130) includes a first film (Fig. 1B: 131, paragraph [0112]), a second film (Fig. 1B: 132, paragraph [0112]) disposed on the first film (131), and a third film (Fig. 1B: 133 & 137, paragraph [0112]) disposed between the first film (131) and the second film (132), and 
a side surface of the third film (133 & 137) is disposed more inward than a side surface of the first film (161) and a side surface of the second film (132),
wherein each of the first film (131) and the second film (132) comprises SiNx (paragraphs [0113] & [0138]), and the third film comprises SiOCx (paragraphs [0120]-[0122]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “each of the first film and the second film comprises SiNx, and the third film comprises SiOCx” teachings of Lee to the device of Imamura because Lee discloses that the claimed materials are suitable for forming an encapsulation unit of a display device, an in particular discloses in paragraph [0120] that an SiOC layer may compensate cracks and seams generated by foreign matter. Lee additionally discloses in paragraph [0120] that an SiOC layer may be flowable and shows in Fig. 1B that the surface of such a layer may be planar, and therefore the material may be considered suitable for use as a planarizing layer analogous to the layer of Imamura. It has been held that the selection of a known material based on its suitability for its intended use is prima facie obvious. See MPEP § 2144.07.

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 11 and claim 12 dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “wherein a first region is defined as a region between an end of the third film and an end of the first film, a second region is defined as a region between an end of the buffer layer and the end of the third film, wherein a length of the second region in one direction is defined by the following equation: 
LA2=LTBA-LTA2+LA1 
(LTA1≥LTA2≥LTA3)
wherein LA2 denotes the length of the second region in the one direction, LA1 denotes a length of the first region in the one direction, LTBA denotes a length of the buffer layer in the one direction, LTA1 denotes a length of the first encapsulation layer in the one direction, LTA2 denotes a length of the second encapsulation layer in the one direction, and LTA3 denotes a length of the third encapsulation layer in the one direction” in combination with the additionally claimed features. 
Regarding Claim 13, the prior art of record neither anticipates nor renders obvious the limitation “wherein a thickness of the third encapsulation layer is greater than a thickness of the first encapsulation layer and a thickness of the second encapsulation layer, and the third encapsulation layer and the second film include different carbon compounds from each other” in combination with the additionally claimed features.
Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARDNER W. S. SWAN/Examiner, Art Unit 2892                                                                                                                                                                                                        

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892